 

Case 1:20-cv-01659-NYW ‘Document 1 Filed 06/08/20 USDC Colorado Page 1 of 8

FILED
U.S. DISTRICT Cot
DISTRICT OF COLOR

2020 JUN -8 PH 2:53

pe x

T
DO

sia

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLORADO SCPRFRILS P, COLWELL
| CLERK
BY_______DEP. CLK

Civil Action No.

 

(To be supplied by the court)

Churc ly akin. seus Cob ipintitr

Fuss Yerox Cfuskrolia)

 

 

, Defendant(s).

'

(List each named defendant ona separate line, If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

Are ooh ol C ontrack

COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials,
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 
Case 1:20-cv-01659-NYW 'Document1 Filed 06/08/20 USDC Colorado Page 2 of 8

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Jesus Chosen aKa. Church 49-013-(42.019. Po. Box) Houston, .

(Name and complete mailing address) FF 247
li onda Zion 2 Proton m oN «Com

(Telephone number and e-mail address)

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: Fuj Xerox CA ustrals >) 3 Khactg um Rd. Macquarie Parle

(Namie and complete mailing address) NSW ONS, Australia

 

(Telephone number and e-mail address if known)

 

 

 

 

Defendant 2:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 3:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Case 1:20-cv-01659-NYW Document 1 Filed 06/08/20 USDC Colorado Page 3 of 8

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

Beeachk of Conkcacts

 

C Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of

 

If Defendant 1 is an individual, Defendant 1 is a citizen of

 

If Defendant 1 is a corporation,

Defendant 1 is incorporated under the laws of (name of
state or foreign nation).

Defendant 1 has its principal place of business in (name of
state or foreign nation).

(Uf more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:20-cv-01659-NYW ‘Document 1 Filed 06/08/20 USDC Colorado Page 4 of 8

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: Breach oy Conkra cts

Supporting facts: Shake Seccet Privilege due \y who
T am, the Cacks Se | in conkcack thal

Shall be ceneale d onct Case 'S Sealed

to Prokect lonoccent [rves including
muy dwn.
Case 1:20-cv-01659-NYW Document 1 Filed 06/08/20 USDC Colorado Page 5 of 8

CLAIM TWO: QB CRA ch o¥ Cathroack /Pain ant Subver, na / Dis efamnehon\

J .
Supporting facts: ( > Same Shobeyred t as claim 1

 
Case 1:20-cv-01659-NYW Document 1 Filed 06/08/20 USDC Colorado Page 6 of 8

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST

FOR REMVIEF.” “15 Billion U-S.D ‘acludian Full Cantro| of any

yornk busines or agrecme +s Contecniang al)

Connected busi ness , agreemed Ss and Cor paralions,

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

C

aintiff’s signature

6 -5- 90 :

(Date)

(Revised December 2017)
Case 1:20-cv-01659-NYW' Document 1 Filed 06/08/20 USDC Colorado Page 7 of 8

AO 440 (Rev. 06/ 12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
)
)
Ch
UCC
— )
Plaintiff(s)
Vv. Civil Action No.
)
Fay YD
uy Yerox (hustealia )
~ Defendant(s) ~  )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

Fay Xevox CAustralia )

aL humb. . end resprckhul ly ask hol 41S Por ayy of the
Case iS de oyed until case has been sealed to prebeck innot cent Ives.

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney ,
whose name and address are:

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: G-5 -do

 

Signature of Clerk or Deputy Clerk
Case 1:20-cv-01659-NYW Document1 Filed 06/08/20 USDC Colorado Page 8 of 8 ai

JS 44 (Rey.06/17) District of Colorado

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herem neither replace nor supplement the filmg and service of pleadings or other papers as required by law, except
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, 1s required for the use of the Clerk of Court for the
purpose of inthating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

L (a) PLAINTIFFS Chucch ! DEFENDANTS Fuyi Xecox (Ausbralia)

as

 

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

Chuccl,

S
County of Residence of First Listed Defendant 8 t bh art t um a d
(IN U.S. PLAINTIFF CASES ONLY) Mataua T1&

far,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED. NSW 3113,
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known) f us tr & { ia
Hi. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Piamuiff
(For Diversity Cases Only} and One Box for Defendant)
O 1 U.S. Government X3 Federal Question PIF DEF PIF DEF
Plantiff (U.S Government Not a Party) Citizen of This State x 1 © 1 Incorporated or Proncipal Place 04 04
of Business In This State
O02 US Government 0 4 Diversity Citwzen of Another State O 2 © 2. Incorporated and Principal Place os Jes
Defendant (Indicate Cthzenship of Parties im ltem LI) of Business in Another State
Citizen or Subyect of a O03 O 3. Foreign Nation O6 o6
Foreign Country
IV. NATURE OF SUIT (lace an “x” in One Box Only) Click here for Nature of Sutt Code Descriptions
Le CONTRACT. TORTS FORFELTURE/PENALTY BANKRUPTCY __ OTHER STATUTES _-
5 110 Insurance PERSONAL INJURY PERSONAL INJURY |0 625 Drug Related Seizure © 422 Appeal 28 USC 158 O 375 False Claims Act
O 120 Manne © 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 ]0 423 Withdrawal O 376 Qui Tam (31 USC
6 130 Miller Act © 315 Auplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability O 367 Health Care/ OG 400 State Reapportionment
6 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O #410 Antitrnst
& Enforcement of Judgment Slander Personal Injury 6 820 Copynghts O 430 Banks and Banking
6 151 Medicare Act 0 330 Federal Employers’ Product Liability 0 830 Patent 0 450 Commerce
© 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 0) 835 Patent - Abbreviated 0 460 Deportation
Student Loans O 340 Manne Injury Product New Dmg Application {0 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marme Product Liabilty O 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY : IR SOCIAL SECURITY. O 480 Consumer Credit
of Veteran's Benefits {1 350 Motor Vehicle OF 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) O 490 Cabie/Sat TV
0 160 Stockholders’ Suits & 35S Motor Vehicle O 371 Truth in Lending Act 0 862 Black Lung (923) 6 850 Securities/Commodhties/
190 Other Contract Product Liability 0 380 Other Personal D 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
0195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI O 890 Other Statutory Actions
0 196 Franchise injury 0 385 Property Damage O 740 Railway Labor Act OB 865 RSI (405(g)) O 891 Agriculmral Acts
O 362 Personal Inyury - Product Liability O 751 Family and Medical O 893 Environmental Matters
Medical Maipracti 5 __ Leave Act 0 895 Freedom of Information
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |} 790 Other Labor Litigation FEDERAL TAX SUITS Act
© 210 Land Condemnaton 0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retrement O 870 Taxes (U.S. Plaintiff OF 896 Arbitration
OD 220 Foreclosure 0 441 Vonng J 463 Alien Detainee Income Secuntty Act or Defendant) OG 899 Administrative Procedure
O 230 Rent Lease & Ejectment 0 442 Employment O 510 Motions to Vacate G 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land O 443 Housing/ . Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations O 530 General © 950 Constitutionality of
0 290 All Other Real Property D 445 Amer. w/Disabilities -] 3 535 Death Penalty IMMIGRATION State Statutes
Employment | Other: © 462 Naturalization Application
O 446 Amer. w/Disabilities -| 0 540 Mandamus & Other [0 465 Other immigration
Other 0 550 Civil Rights Actions
O 448 Education O 555 Pnson Condition
© 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an "X”" in One Box Only)
P @ Original O 2 Removed from O 3  Remanded from 4 Reinstated or O 5 Transferred from © 6 Mubltidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
' (specify) Transfer _. Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity). 8 ceac h of Co Nn 4, a ot

 

VI. CAUSE OF ACTION

 

Vil. REQUESTED IN ( CHECK IF THIS IS A CLASS ACTION

Brief descnpnon of cause. 8 ce och. AY C on Le a c}
DEMANDS _,
IS Bilhen Ud,

rl
|_|AP Docket

CHECK YES only if demanded in a a
No

 

 

 

 

 

COMPLAINT: UNDER RULE 23, FR.Cv.P. JURY DEMAND: 6 Yes
VITI. RELATED CASE(S)
IF ANY (See msirucuons): Ge S. $ . 2 DOCKET NUMBER S. S \ P.
DATE IGNATURE §F ATTORNEY OF RECORD
6-5-3 Chueh. AKA \easan, Chacen
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
